Citation Nr: 1336686	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  11-20 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection cervical spine disability.  

2.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling, effective February 13, 2001. 

3.  Entitlement to an effective date earlier than April 3, 1995 for the grant of service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Georgiana L. Yonuschot, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his brother

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1968.  He served in Vietnam and was awarded the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions from the Department of Veterans Affairs (VA).  

By way of background, an August 2001 rating decision by the Washington, DC Regional Office (RO), among other things, increased the evaluation assigned for the Veteran's PTSD to 50 percent disabling, effective February 13, 2001.   

A November 2008 rating decision by the Baltimore, Maryland RO, denied service connection for a cervical spine disability.    

The Veteran's claims file was subsequently transferred to the jurisdiction of the Winston-Salem RO.  

In a May 2011 rating decision, the RO increased the rating assigned for the Veteran's PTSD to 70 percent disabling, effective February 13, 2001.  

Also, in May 2011, the RO denied the claim for entitlement to an effective date earlier than April 3, 1995 for the grant of service connection for PTSD.   The Veteran perfected his appeal. 

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in January 2012; a transcript of the hearing has been associated with the claims file. 

The Veteran has submitted several letters as well as evidence in an effort to obtain a determination by the VAMC for payment of non-VA emergency medical services based upon the unavailability of VA treatment.  In a November 2009 letter, VA notified the Veteran that his letters were being forwarded to the Director of the VAMC in Durham, NC.  However, based on follow-up correspondence and testimony provided by the Veteran it appears that the Durham VAMC or any other appropriate VAMC has not yet issued a determination on the matter.  The matter of entitlement to payment or reimbursement for prostate cancer treatment has been raised by the record.  Additionally, during his January 2012 Central Office hearing, the Veteran raised a claim for entitlement to an effective date earlier than February 13, 2001 for the assignment of a 70 percent rating for PTSD.  As these matters have not been adjudicated and developed for appellate review, the Board does not have jurisdiction over them and they are referred for appropriate action. 

The issues of entitlement to service connection for a cervical spine disability and entitlement to an effective date earlier than April 3, 1995 for the grant of service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

Statements by the Veteran at his January 2012 Board hearing are construed as a withdrawal of his claim of an increased rating for PTSD, currently assigned a 70 percent disability evaluation.  


CONCLUSION OF LAW

There remains no allegation of error of fact or law to be addressed by the Board, and the appeal is dismissed due to the absence of a controversy at issue.  38 U.S.C.A. § 7105(d)(5) (West 1991, 2002 & Supp. 2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An August 2001 rating action increased the evaluation for PTSD from 30 percent to 50 percent, effective February 13, 2001.  A May 2011 rating action increased the evaluation to 70 percent, effective February 13, 2001.  During his January 2012 Board hearing, the Veteran reported that he was not in disagreement with the 70 percent rating.  

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction.  See Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990); Bond v. Derwinski, 2 Vet. App. 376 (1992).  The Veteran has maintained that a 70 percent evaluation would fully satisfy his appeal.  The May 2011 rating decision awarded a 70 percent rating.  While a Veteran is presumed to be seeking the maximum possible benefit (which in the case of PTSD is higher than 70 percent), he is free to limit the scope of his appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Here, the Veteran has limited his appeal to seeking a 70 percent disability rating. 

The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 1991, 2002 & Supp. 2013).  As the Veteran's appeal has been allowed to his full satisfaction, there is no outstanding error of fact or law alleged for the Board to address.  It follows that the appeal must be dismissed.  See Mokal. 



ORDER

The appeal for an increased rating for PTSD is dismissed.  



REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) impose specific notice requirements on VA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Specifically, VA must provide the Veteran with notice of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accord with 38 C.F.R. § 3.159(b)(1) (2013) and Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); and (4) provide notice of the information or evidence needed to establish an effective date for the claim on appeal, as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran has not been provided with proper notice under the VCAA regarding his claim of entitlement to an effective date prior to April 3, 1995 for the grant of service connection for PTSD.  Significantly, the RO failed to provide the Veteran with notice of the information and evidence not of record that (1) was necessary to substantiate the claim, (2) that VA would seek to provide, and (3) that he was expected to provide.  The RO failed to provide the Veteran with notice of the information or evidence needed to establish an effective date for his claim in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran contends that his current cervical spine disability is related to a gunshot wound (GSW) in service or secondary to his service-connected service connected degenerative disc disease of the lumbar spine. 

Service treatment records reveal that in August 1967, as a result of hostile fire in DaNang, the Veteran had a GSW that penetrated the right posterior thigh and buttock.  On September 1968 separation examination, a clinical evaluation of the 'spine, other musculoskeletal' was normal.  

There appears to be conflicting medical evidence regarding etiology of the Veteran's cervical spine disability.  In September 2007 treatment record Dr. M.B. related the cervical spine disability to the Veteran's nerve injury.  However, in May 2008, Dr. M.B. related the cervical spine disability to an altered gait from the service-connected bullet wound and then opined that the cervical spine disability was secondary to the service-connected injuries including the lumbar spine.  

In an attempt to clarify the etiology of the cervical spine disability, the Veteran was afforded a VA examination in September 2008.  The examiner opined that the Veteran's current cervical spine degenerative disc disease was not likely caused by his lumbar spine degenerative disease or residuals of gunshot wound to the buttocks.  The examiner reported that he didn't see a correlation between the Veteran's lumbar and cervical problems.  

The Court has held that instead of relying on a VA examiner's conclusory statements, the Board must return the opinion as inadequate because it fails to provide any analytical support for its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one").

Additionally, the VA examiner did not address whether the current cervical spine disability was aggravated by a service-connected disability.

As such, the Board finds that another medical opinion is needed to determine whether the Veteran's current cervical spine disability is related to service or a service-connected disability.  38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate a claim of entitlement to an effective date earlier than April 3, 1995 for the grant of service connection for PTSD.  See also Dingess, supra.

2. The Veteran should be afforded a VA examination to determine whether any current cervical spine disability is related to service or a service-connected disability.  The examiner should review the claims folder and note such review in the examination report. 

For each cervical spine disability identified, the examiner should answer all of the following:

a) whether it is at least as likely as not (50 percent probability or more) that the any cervical spine disability had its onset in service or is otherwise related to a disease or injury in active duty. 

b) if not related to service, whether any cervical spine disability is at least as likely as not (50 percent probability or more) caused or aggravated by the service-connected degenerative disc disease of the lumbosacral spine, status post GSW of the right thigh and buttock with damage to muscle group XVII, right sciatic nerve damage due to GSW, status post GSW with damage to muscle group XII, left hip disability, right knee disability, status post GSW with damage to muscle group XV, right hip disability, or any other service-connected disability (erectile dysfunction, tinnitus, type II diabetes mellitus, PTSD, prostate cancer).  If aggravated, specify the baseline of cervical spine disability prior to aggravation, and the permanent, measurable increase in cervical spine disability resulting from the aggravation.  

The examiner should comment on:

*  September 2007 VA neurology outpatient note reflecting follow up treatment for lumbar and cervical spondylosis trauma related nerve injury. 

* The May 2008 correspondence from Dr. M.B. in which he opined that it was more likely than not that the cervical spine spinal stenosis was secondary to the service-connected injuries including lumbar disc disease.  

* The September 2008 VA examiner's opinion that the Veteran's current cervical spine degenerative disc disease was less likely than not caused by his lumbar spine degenerative disease or residuals of gunshot wound to the buttocks.

The examiner must provide a rationale for all opinions provided.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to report symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so. 

3. Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a cervical spine disorder and an earlier effective date for the grant of service connection for PTSD.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond. Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas J. Dannaher
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


